BARKDULL, Judge.
By this appeal, we are called upon to review an order denying a second petition for relief pursuant to Criminal Procedure Rule I, F.S.A. ch. 924 Appendix.
The appellant was originally charged with first degree murder and pleaded not guilty with the assistance of counsel. Thereafter, he changed his plea to guilty and received a life sentence. This occurred in 1958. Subsequently, he filed a petition for relief under Criminal Procedure Rule I, alleging in substance that he was coerced into changing his plea to guilty. We reviewed the action of the trial court in relation to this matter, and affirmed. See: Thompson v. State, Fla.App.1965, 176 So.2d 564. Thereafter, he filed what was called an amended petition, which was treated as a second petition for relief. Following a hearing thereon, the trial *364judge entered the order denying same, which is here under review.
In substance, the identical ground was raised in the second post-judgment proceeding as in the first, to wit: he was coerced into changing his plea. We have examined the record and briefs in support of the respective parties, and find no error in the action of the trial judge in light of the principles announced in: Rankin v. State, Fla.App. 1964, 168 So.2d 324; Hunt v. State, Fla.App.1966, 183 So.2d 858; Taylor v. State, Fla.App.1966, 183 So.2d 865; Whitney v. State, Fla.App. 1966, 184 So.2d 207.
Therefore, the order here under review is (hereby affirmed.
Affirmed.